Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 2/22/2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the moisture-curable component is contained in an unreacted state”. The scope of the claim is unclear as what exactly is supposed to constitute “an unreacted state” is undefined. Is the term “unreacted state” supposed to mean prior to moisture cure or to any reaction? Moreover, all materials in a sense are in 
As claims 2-8 depend from claim 1, they are rejected for the same issue discussed above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (JP2011-208069A). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 5, 6, and 8, Naito teaches pressure sensitive adhesive compositions (Abstract) and describes examples comprising acrylic PSA (base polymer), isocyanate-based curing agent (water-curable component), and water absorbing polymer (water-absorbing material) (¶ 63-76). The adhesive is formed by absorbing water into water absorbing polymer and then subsequently mixing the components (see for instance ¶ 67 where 20 pbw of water is absorbed into 20 wt% water absorbing polymer, which is then subsequently mixed with PSA and isocyanate). Naito teaches the water-absorbing polymer absorbs 100 to several times its own weight in water and does not release the absorbed water even if pressure is applied (¶ 48). Naito further teaches the water-absorbing polymer absorbs the water and is dispersed in the system containing hydrophobic solvent. Given such, since the water present is absorbed by water-absorbing polymer within the PSA compositions of Naito, the position is taken that the moisture-curable component (isocyanate) is in an unreacted state in the absence of evidence to the contrary. 
Regarding Claim 3, although Naito does not describe the initial elastic modulus characteristics, considering Naito appears to describe adhesives with the substantially the same components in substantially similar quantities, it follows that the initial elastic modulus characteristics would necessarily be the same in the absence of evidence to the contrary. 
Regarding Claim 4, considering the moisture-curable component of Naito is an isocyanate compound, which is chemically reactive, such a compound is construed as being capable of chemically bonding to an adherend.
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (JP2011-208069A) as evidenced by Sakaguchi (JP07-309749A). As the cited JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Naito within ¶ 10-12 is incorporated herein by reference.
Regarding Claims 2 and 7, Naito teaches an embodiment in Example 3 whereby 100 pbw of acrylic PSA (AT-1104), 3.0 pbw of isocyanate-based curing agent, and 20 pbw of water absorbed into 20 wt% of water-absorbing polymer with respect to dry weight of acrylic PSA (¶ 64, 67). As evidenced by Sakaguchi, AT-1104 is a mixture of Sakaguchi is seen to possess roughly 50 pbw acrylic solids, 3 pbw isocyanate compound, and 10.6 pbw of water absorbing polymer in terms of composition without solvent, which is equivalent to 4.7 wt% of isocyanate compound and 16.7 wt% of water-absorbing resin. 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka (JP2005-048080A). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 5, 6, and 8, Nakatsuka teaches watertight resin compositions having improved adhesiveness and adhesion (Abstract) and describes embodiments comprising ethylene/ethyl acrylate copolymer (base polymer), water-absorbing swelling polymer, and silane crosslinkable polyethylene (moisture-curable component) (¶ 13-14). The silane crosslinkable polyethylene is an alkoxysilane group-containing polymer (¶ 10). Nakatsuka teaches the compositions are formed via blending the components and subsequently extruding/crosslinking the materials onto wires (¶ 12-14). Prior to crosslinking, the composition is seen to be no different in structure than an adhesive composition where the silane crosslinkable polyethylene is in an unreacted state. 
Regarding Claims 2 and 7, Nakatsuka teaches embodiments where the mixtures comprise 100 pbw of polymer resin, 10 pbw of water-absorbing swellable polymer, and 10 pbw of silane crosslinkable polyethylene (see Example 2 of Table 1), equivalent to 8.3 wt% of water-absorbing polymer and 8.3 wt% of silane crosslinkable polyethylene.
Regarding Claim 3, although Nakatsuka does not describe the initial elastic modulus characteristics, considering Nakatsuka appears to describe adhesives with the 
Regarding Claim 4, considering the moisture-curable component of Nakatsuka is silane crosslinkable polyethylene, which is chemically reactive, such a compound is construed as being capable of chemically bonding to an adherend.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JPS58-171460A). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 5, and 6, Nakamura teaches pressure sensitive adhesive compositions (Page 1) and describes examples comprising butyl acrylate polymer (base polymer), diphenylmethane diisocyanate (moisture-curable component), and silica gel (moisture-absorbing material) (Pages 3-4). Nakamura teaches moisture absorbing material is used to hold moisture within the system to suppress reaction of isocyanate group (Page 3) and therefore, the isocyanate group is seen to be “in an unreacted state” prior to reaction. 
Regarding Claims 2 and 7, Nakamura teaches examples comprising 20 pbw of polyisocyanate compound and 5 pbw of silica gel relative to 125 pbw of non-solvent components (Pages 3-4), equivalent to 16 wt% polyisocyanate compound and 4 wt% silica gel. 
Regarding Claim 3, although Nakamura does not describe the initial elastic modulus characteristics, considering Nakamura appears to describe adhesives with the substantially the same components in substantially similar quantities, it follows that the 
Regarding Claim 4, considering the moisture-curable component of Nakamura is an isocyanate compound, which is chemically reactive, such a compound is construed as being capable of chemically bonding to an adherend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JPS58-171460A) in view of Naito (JP2011-208069A). As the cited JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
Nakamura teaches pressure sensitive adhesive compositions (Page 1) and describes examples comprising butyl acrylate polymer (base polymer), diphenylmethane diisocyanate (moisture-curable component), and silica gel (moisture-absorbing material) (Pages 3-4). Nakamura teaches moisture absorbing material is used to hold moisture within the system to suppress reaction of isocyanate group (Page 3) and therefore, the isocyanate group is seen to be “in an unreacted state” prior to reaction.
Regarding Claim 8, Nakamura differs from the subject matter claimed in that water-absorbing polymers are not described. Naito also pertains to acrylic pressure sensitive adhesives comprising water-absorbing component (Abstract; ¶ 63-76). Naito teaches several polymeric materials are known to be suitable water absorbing materials, such as sodium polyacrylate (¶ 48). Naito notes the materials are capable of absorbing water in amounts 100 to several times their own weight, exhibit excellent processability, and are relatively inexpensive (¶ 48). It would have been obvious to one of ordinary skill in the art to utilize the water-absorbing materials of Naito within the compositions of Nakamura because such materials are capable of absorbing water in Naito (¶ 48).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 15/733,810. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims describe adhesive compositions comprising base polymer, water-absorbing material, and moisture-curable component whereby the moisture-curable component is in an unreacted state. The remaining limitations of the dependent claims are found within the claims of the copending application or are seen to necessarily be exhibited by the adhesives of the copending application since such adhesives contain substantially the same materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/465,475. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims describe adhesive compositions comprising base polymer, water-absorbing material, and moisture-curable component whereby the moisture-curable component is in an unreacted state. The remaining limitations of the dependent claims are found within the claims of the copending application or are seen to necessarily be exhibited by the adhesives of the copending application since such adhesives contain substantially the same materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/767,702. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims describe adhesive compositions comprising base polymer, water-absorbing material, and moisture-curable component whereby the moisture-curable component is in an unreacted state. The remaining limitations of the dependent claims are found within the claims of the copending application or are seen to necessarily be exhibited by the adhesives of the copending application since such adhesives contain substantially the same materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/767,702. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims describe adhesive compositions comprising base polymer, water-absorbing material, and moisture-curable component whereby the moisture-curable component is in an unreacted state. The remaining limitations of the dependent claims are found within the claims of the copending application or are seen to necessarily be exhibited by the adhesives of the copending application since such adhesives contain substantially the same materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764